ALLEN, J.
Where a motor transportation company applies for a certificate of public convenience and necessity to transport freight in a territory where the record shows necessity for such service, and shows that the protesting common carrier is not adequately rendering such freight service, and where, so far as the record shows, the route in question can be granted without in any way deranging the freight business of the common carriers operating within such territory, it is the duty of the Public Utilities Commission to grant such application for the territory in question.
Order reversed in part.
Marshall, CJ., Day, Kinkade, Jones and Matthias, JJ., concur.